Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the First Action Interview Pilot Program Pre-Interview Communication mailed on December 3, 2021, the applicant has submitted an amendment filed on January 25, 2022 amending claims 1, 3, and 6-16, and cancelling claim 2.
The amendments to claims 3, 7-8, 10-11, and 15-16 have cured the problem under 35 U.S.C 112(b).
Amended claims 9-16 are no longer rejected under 35 U.S.C. 101.
Reasons for Allowance
Claims 1 and 3-16 are allowed. The claims will be renumbered as 1-15.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Sampson, et al. do not disclose or fairly suggest a feature extractor responsive to a set of page objects for extracting known features from each set of page objects of a corresponding processed page by sequentially organizing each object in each set of page objects into a one-dimensional array as a function of location of each object from top-to-bottom and then left-to-right in
the corresponding processed page, as defined by independent claim 1; and a higher order object filter for processing each set of page objects to generate for each set of page objects a filtered set of page objects by removing lower order objects from the set of page objects and wherein the filtered set of page objects is provided to the feature extractor as the set of page objects; a feature extractor responsive to a set of page objects for extracting known features from each of the filtered set of page objects by sequentially organizing each object in each of the filtered set of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665